Citation Nr: 0630187	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for hypertension, to 
include as secondary to mental disorder.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to mental disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1956 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran's service records were 
probably destroyed in a fire at the National Personnel 
Records Center.  In cases where records once in the hands of 
the government are lost, VA has a heightened obligation.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  At the 
June 2006 hearing, the veteran's representative requested 
that the veteran's unit history be obtained.  The record does 
not demonstrate the veteran has been afforded examinations to 
determine the nature and etiology of his claimed 
disabilities.  




Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's unit records and 
associate them with the claims folder.  
Unsuccessful attempts to get the 
records should be noted in the claims 
folder.  

2.	Submit a summary of the claimed stressors 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) with a 
request to provide any information that 
might corroborate the veteran's alleged 
stressor.  

3.	Schedule the veteran for examinations 
to determine the nature and etiology of 
any mental disorder, memory loss, 
hypertension, and coronary artery 
disease.  The claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examinations.  

For each disability identified, the 
examiner(s) should provide an opinion 
as to whether there is a 50 percent 
probability or greater that they are 
related to the veteran's active 
service.  Additionally, the question of 
whether any hypertension or coronary 
artery disease diagnosed was caused or 
aggravated by a mental disorder should 
be specifically addressed.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, 
readjudicate the remanded issues.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


